REQUEST FOR RECONSIDERATION/OTHER: 
A. 	Claims 6, 10, 14-20, remain rejected under 35 U.S.C. 103 as being unpatentable over Wells, (WO2011/140441 [IDS Reference]) in view of Goldstein, (Mechanisms of Development, 122: 821-833, 2005), Lui (Gastroenterology, 134:1104-1115, 2008), Mosher, (Developmental Biology 303 (2007) 1-15, 2007), Bums (The Anatomical Record, 262: 16-28, 2001) for the reason of record dated 10/27/2020. 
Response to arguments
1. Applicants argue the spheroids of Wells are generated spontaneously through the described culture conditions and are manipulated by embedding said spheroid structures into Matrigel. Therefore, Wells does not disclose mechanical aggregation (e.g. using centrifugation) of mid/hindgut spheroids at any step of culture (or even with the precursor definitive endoderm cells, or with the subsequent intestinal organoids), much less provide any suggestion that mechanical aggregation with a specific cell type, such as vagal neural crest cells, could be use to produce functioning intestinal tissue comprising neuronal and glial cell types, as disclosed in the present Application. Goldstein, Lee, Lui, Mosher, and Burns each provides evidence of vagal neural crest cell properties, but all fail to remedy this deficiency of Wells in teaching or suggesting an additional step of mechanical aggregation at the hindgut spheroid step with vagal neural crest cells to form a spheroid-neural crest cell aggregate, or provide any reasonable expectation of success for this step. Applicant’s arguments have been fully considered but are not persuasive. 
In response, it should be noted that claim 6 recites, in step (a) mechanically aggregating a mid/hindgut spheroid with vagal neural crest cells and wherein the vagal neural crest cells are derived from a neurosphere and said neurosphere is derived from a human precursor cell selected from one or both of an ESC or an iPSC. Wells teaches a method of (a) regulating the formation of hindgut spheroid from human pluripotent stem cells, wherein directed hindgut spheroid development of human pluripotent stem cells and human induced pluripotent stem 

In response, generating innervated intestinal organoids in vitro by aggregating hindgut spheroids with vagal neural crest cells is not required instant claims. Lui has been cited as evidence vagal NCC express the homeobox gene Hoxb5, as required in instant base claim 6. 4. Applicants argue that the protocol of Lee appears to be incompatible with that taught by Goldstein. Lee teaches the use of Noggin (a BMP inhibitor) in the first culturing step to differentiate pluripotent stem cells to neural crest cells. “Here we provide protocols for the stepwise differentiation of human embryonic stem cells (hESCs) or human induced pluripotent stem cells (hiPSCs) into neuroectodermal and NC cells using either the MS5 coculture system or a novel defined culture method based on pharmacological inhibition of bone morphogenetic protein and transforming growth factor-[Symbol font/0x62] signaling pathways”. “(viii) From days 3 to 7, change KSR medium supplemented with Noggin (500 ng ml"1 ) every 2-3 d”. This is contrasted with Goldstein, which shows that the exogenous overexpression of Noggin delays migration of ENS precursors, which are reliant on BMP4 function for proper proliferation and migration. Applicant’s arguments have been fully considered but are not persuasive. In response, Lee has been cited for the vagal neural crest cells are derived from a neurosphere by teaching neurosphere formation for propagation of iPSC-derived neural crest cells and directed differentiation into vagal neural crest cells and the use of Noggin does not interfere with the Goldstein different source of starting cells of mechanically aggregating a mid/hindgut spheroid with vagal neural crest cells and wherein the vagal neural crest cells. 5. Applicants argue Mosher teaches that vagal neural crest cells give rise to most of the enteric nervous system and that fetal gut NCSCs give rise to enteric neurons when transplanted into the embryonic gut expressing the neuronal marker [Symbol font/0x62]llI-tubulin cannot be considered the equivalent to the method of aggregating hindgut spheroids with vagal neural crest cells as instantly claimed. The hindgut 

B. 	Claims 6,12,14, remain rejected under 35 U.S.C. 103 as being unpatentable over Wells, (WO 2011/140441 [IDS Reference]) in view of Goldstein, (Mechanisms of Development, 122: 821-833, 2005), Lui (Gastroenterology, 134:1104-1115, 2008), Mosher, (Developmental Biology 303 (2007) 1-15, 2007) and further as evidenced by Lindley, (Gastroenterology. 135: 205-216, 2008, ids) for the reason of record dated 10/27/2020. 
Response to arguments
 Applicants reiterate the arguments as discussed above that basically Lindley does not remedy the deficiencies in Wells in view of Goldstein, Lui, Mosher and Burns to arrive at the steps of mechanically aggregating mid/hindgut spheroids with vagal neural crest cells to form a spheroid-neural crest cell aggregate and growing the aggregate to obtain an innervated intestinal organoid. Applicants’ arguments have been fully considered but are not persuasive.
In response, for the same reasons as discussed above, Lindley teaches human enteric nervous system (ENS) disorders with transplanted progenitor cells (ENSPG) were grown as neurospheres (neonatal human neurospheres (NHNS) before transplantation into aganglionic embryonic mouse hindgut explants and cultured. Engraftment and neural differentiation were confirmed and the contraction frequency of transplanted bowel was measured and compared with that of embryonic day 11.5 embryonic ganglionic and aganglionic bowel cultured for the same period. Thus, Wells is teaching the step of mechanical aggregation at the hindgut spheroid step with vagal neural crest cells to form a spheroid-neural crest cell aggregate, and provide a reasonable expectation of success for this step in combination with the teachings of Goldstein, Lee, Lui, Mosher, and Burns each provides evidence of vagal neural crest cell properties. 

C. 	Claims 6, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Wells, (WO 2011/140441 [IDS Reference]) in view of Goldstein, (Mechanisms of Development, 122: 821-833, 2005), Lui (Gastroenterology, 134:1104-1115, 2008), Mosher, (Developmental Biology 303 (2007) 1-15, 2007) and further in view of Mezghanni (US2012/0196275 for the reason of record dated 10/27/2020. 
Response to arguments
Applicants argue Mezghanni is directed to the growth of cell cultures under micro gravity conditions. Microgravity and microgravity cell culture is well understood to mean conditions 
In response, the kinetics and possible mechanisms of cell culture and microgravity can be used by mathematical models that can be used to optimize to simulate microgravity conditions for cell culture is by using a rotating wall vessel (RWV) bioreactor, which rotates in order to keep cells in the bioreactor in a state of suspension (rather than allowed to settle to the bottom of a container) which method used by Mezghanni.
/MKS/

/ANOOP K SINGH/Primary Examiner, Art Unit 1632